Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to correspondence filed 06/30/22 regarding application 16/920,550, in which claims 1 and 2 were amended. Claims 1 and 2 are pending and have been considered.

Terminal Disclaimer
The terminal disclaimer filed on 06/30/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,726,839 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Response to Arguments
The proper terminal disclaimer filed on 06/30/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,726,839 overcomes the nonstatutory obviousness type double patenting rejections, and so the rejections are withdrawn.


Allowable Subject Matter
Claims 1 and 2 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art to independent claim 1 is Hatfield et al. (2016/0322045). Hatfield discloses a system for processing voice commands, comprising: at least one computerized device (mobile device, [0015]), the at least one computerized device having: at least one microphone to capture user voices (the user issues commands that are detected by the microphones, [0055]); a first processor to digitize and process audio received from the at least one microphone and to store a copy of the processed audio in a circular buffer (the signal Bin derived from the microphone is sent to a circular buffer, [0057]) and to execute a first voice recognition algorithmic model to detect the presence of a predefined wake word in the circular buffer (voice triggered wake-up, [0005], the microphone signal Bin is sent to a low-power trigger detection block 40, which detects whether or not the signal contains data representing a spoken trigger phrase, [0059]).
Claim 1 differs from Hatfield in that it requires “…a second processor, the second processor having greater computational capacity than the first processor and normally operating at a first rate having a first computational capacity and responsive to a signal from the first processor indicating that the first voice recognition algorithmic model has detected the presence of the wake word in the circular buffer such that the second processor commences operation at a second rate having a greater computational capacity that the capacity at the first rate” and “a voice processing service, remotely located from the at least one computerized device; wherein the data communications module is operable to provide data communication between the at least one computerized device and the remote voice processing service, the data communications providing the voice processing service with the copy of at least one of the contents of the circular buffer and the contents of second buffer to the voice processing service when the second voice recognition algorithmic model verifies the presence of the wake word in the data communication; and wherein the voice processing service to execute a third voice recognition algorithmic model on the copy of one of the circular buffer and the second buffer received at the voice processing service to verify the presence of the wake word therein and, if the third voice recognition algorithmic model does not verify the presence of the wake word, then the voice processing service sending a message to the at least one computerized device indicating that the wake word was not present and, if the third voice recognition algorithmic model does verify the presence of the wake word, then the voice processing service processes the contents of the data communications.”

In Hatfield, the first and second trigger detection block operations are described as follows:
“[0121] The first trigger detection block 70 detects whether or not the received signal contains data representing a spoken trigger phrase, using relatively loose detection criteria, meaning that the first trigger detection block 70 has a very high probability of recognising the trigger phrase in the data, but with a correspondingly higher risk of a false positive (that is detecting the presence of a trigger phrase that was not in fact spoken). The second trigger detection block 72 also detects whether or not the received signal contains data representing a spoken trigger phrase, but using relatively tight detection criteria, meaning that the second trigger detection block 70 has a lower risk of producing a false positive detection. The first trigger detection block may be less complex than the second trigger detection block, and may therefore consume less power and/or be less computationally intensive when active. The second trigger detection block may be activated only after the first trigger detection block has detected a likely trigger phrase.”

While remote validation of a received wake word at a remote server was known as demonstrated by Dahan (2016/0055847), a modification or combination of Hatfield and Dahan would not have resulted in the above processor rate operation and data communications module recited in the claim. Therefore, claim 1 is considered new and non-obvious over the prior art. Dependent claim 2 contains allowable subject matter because it further limits the allowable subject matter of parent claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 9:00 AM - 4:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Flanders can be reached on 571/272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571/270-6135. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jesse S Pullias/
Primary Examiner, Art Unit 2655                                                            08/04/22